Dismissed; Opinion Filed September 24, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01110-CV

                      IN THE INTEREST OF F.I., A MINOR CHILD

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-54865-2014

                            MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                              Opinion by Justice Partida-Kipness
       Before the Court is appellant’s September 13, 2019 motion to dismiss the appeal. We grant

the motion and dismiss this appeal.




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE
191110F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF F.I., A MINOR                    On Appeal from the 469th Judicial District
 CHILD                                               Court, Collin County, Texas
                                                     Trial Court Cause No. 469-54865-2014.
 No. 05-19-01110-CV                                  Opinion delivered by Justice Partida-
                                                     Kipness. Justices Bridges and Molberg
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Veronica Serna Lisle recover her costs, if any, of this
appeal from appellant Bill Lisle, III.


Judgment entered this 24th day of September, 2019.




                                              –2–